      Case 3:20-cv-00714-SB        Document 1-1    Filed 04/30/20    Page 1 of 4


                                      3/15/2019 4:11 PM
                                         19CV12564

1

2

3

4

5

6

7
                IN THE CIRCUIT COURT FOR THE STATE OF OREGON
8

9
                              FOR MULTNOMAH COUNTY

10

11
     ROBERT FISHER                             Case No.
12

13                     Plaintiff               COMPLAINT
14
                  vs                           Negligence
15                                             Assault and Battery
     HOMETOWN ADVANTAGE CO.
16   dba PORTLAND WALKING TOURS                Not Subject to Mandatory Arbitration
17
     and DAVID SCHARGEL                        Amount in Controversy: $750,000
                                               Filing Fee Authority: ORS 21.160(1)(c)
18                     Defendants
19

20

21

22                                            1.

23                             FACTUAL ALLEGATIONS
24
           On February 13, 2019 in defendants’ offices at 701 SW 6th Avenue in
25
     Portland, Oregon at around 4:50pm, Mr. Fisher was tackled, struck, bitten,
26

27   assaulted and beaten by Portland Walking Tours CEO David Schargel while Mr.

28   Fisher and Mr. Schargel were on the job working at Portland Walking Tours.



     COMPLAINT – Page 1 of 4




                                                                            Exhibit 1
                                                                          Page 1 of 4
      Case 3:20-cv-00714-SB       Document 1-1        Filed 04/30/20   Page 2 of 4




1

2                                              2.
3
                                   CAUSES OF ACTION
4
               Claim One – Negligence against Portland Walking Tours
5

6          Mr. Fisher is a citizen of Oregon. Mr. Schargel is a citizen of Oregon.

7    Hometown Advantage Co. (Portland Walking Tours) employed and was responsible
8
     for its CEO Mr. Schargel when he assaulted and beat Mr. Fisher during the course
9
     and scope of his employment at Portland Walking Tours. At all times Portland
10

11   Walking Tours maintained regular and sustained business in Multnomah County,

12   Oregon.
13
                                               3.
14
           Portland Walking Tours had a duty to maintain its work environment in a
15

16   safe and suitable condition for its employees. Portland Walking Tours knew and
17
     should have known Mr. Fisher would sustain injuries if it hired an abusive CEO and
18
     failed to properly supervise him, and failed to properly train him.
19

20
                                               4.

21         Mr. Fisher’s injuries were due in whole or in part to the acts and omissions of
22
     Portland Walking Tours, which was negligent in one or more respects:
23
           a. In failing to exercise reasonable care over its work environment
24

25         b. In failing to properly screen its CEO

26         c. In failing to properly supervise its CEO
27
           d. In failing to adopt policies necessary to protect Mr. Fisher’s safety
28




     COMPLAINT – Page 2 of 4




                                                                               Exhibit 1
                                                                             Page 2 of 4
      Case 3:20-cv-00714-SB      Document 1-1      Filed 04/30/20    Page 3 of 4




1

2                                             5.
3
           As a direct result of Portland Walking Tours’s negligent acts and omissions as
4
     alleged in this complaint, Mr. Fisher experienced injuries and harm, all of which
5

6    were reasonably foreseeable, including pain, discomfort and distress. Mr. Fisher

7    requests fair compensation for his harm in an amount to be determined by the jury
8
     to be reasonable, but not to exceed $750,000. Mr. Fisher also requests an order
9
     declaring that Portland Walking Tours’s behavior as alleged in this complaint was
10

11   negligent in one or more regards, costs and disbursements, and maximum pre and

12   post judgment interest.
13
                                              6.
14
                 Claim Two – Assault and Battery against Mr. Schargel
15

16         Mr. Schargel attempted to and did cause harmful, offensive physical contact
17
     with Mr. Fisher, causing Mr. Fisher pain, discomfort and distress. Mr. Fisher
18
     requests fair compensation for his harm in an amount to be determined by the jury
19

20
     to be reasonable, but not to exceed $750,000. Mr. Fisher also requests an order

21   declaring that Mr. Schargel’s behavior as alleged in this complaint constituted
22
     assault and battery, costs and disbursements, and maximum pre and post judgment
23
     interest.
24

25

26

27

28




     COMPLAINT – Page 3 of 4




                                                                             Exhibit 1
                                                                           Page 3 of 4
      Case 3:20-cv-00714-SB       Document 1-1      Filed 04/30/20    Page 4 of 4




1

2                                              7.
3
                                  PRAYER FOR RELIEF
4
           Mr. Fisher respectfully requests relief as sought in paragraphs 5 and 6, and
5

6    any other relief the Court may deem appropriate. Mr. Fisher reserves the right to

7    amend this complaint to adjust the request for compensation as well as to add or
8
     remove defendants and claims, and to add a claim for punitive damages, as new
9
     information is learned in discovery. This aggression will not stand.
10

11

12                                             8.
13
                              REQUEST FOR JURY TRIAL
14
           Mr. Fisher respectfully requests a trial by a jury.
15

16

17
     March 15, 2019
18
                                            RESPECTFULLY FILED,
19

20
                                            /s/ Michael Fuller
                                            Michael Fuller, OSB No. 09357
21                                          Lead Trial Attorney for Mr. Fisher
                                            OlsenDaines
22
                                            US Bancorp Tower
23                                          111 SW 5th Ave., Suite 3150
                                            Portland, Oregon 97204
24                                          michael@underdoglawyer.com
25                                          Direct 503-222-2000

26
                                            Kelly Jones, OSB No. 074217
27
                                            Of Attorneys for Mr. Fisher
28                                          The Law Office of Kelly Jones
                                            kellydonovanjones@gmail.com



     COMPLAINT – Page 4 of 4




                                                                              Exhibit 1
                                                                            Page 4 of 4
